OPINION — AG — ** APPOINTMENT — VACANCY — GOVERNOR — COUNTY COMMISSIONERS ** (1) A COUNTY COMMISSIONER WHO IS FOUND GUILTY OF A FELONY BY A STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IS AUTOMATICALLY SUSPENDED FROM OFFICE BY THE PROVISIONS OF 51 Ohio St. 24.1 [51-24.1] (2) THE GOVERNOR APPOINTS THE INTERM SUCCESSOR FOR A COUNTY COMMISSIONER SO SUSPENDED WHO SERVES FOR THE DURATION OF THE SUSPENSION. (CRIMINAL, SPECIAL ELECTION, PUBLIC OFFICER, COUNTY OFFICER, VACANCY, FELONY, ELECTION, CONVICTION, APPOINTMENT, FORFEITURE OF OFFICE) CITE: OPINION NO. 83-235, 26 Ohio St. 12-111 [26-12-111], 51 Ohio St. 8 [51-8] 51 Ohio St. 24.1 [51-24.1], 51 Ohio St. 10 [51-10], ARTICLE VI, SECTION 13, ARTICLE XVII, SECTION 2 (THOMAS L. SPENCER)